Case 1:18-cv-07692-PGG Document 77-1 Filed 02/06/20 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MUTINTA MICHELO, KATHERINE SEAMAN,
MARY RE SEAMAN, and SANDRA TABAR,
individually and on behalf of all others similarly
situated,

Plaintiffs,
No. 18-cv-1781 (PGG)

Vv.

NATIONAL COLLEGIATE STUDENT LOAN
TRUST 2007-2; NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2007-3;

TRANSWORLD SYSTEMS, INC.,, in its own right and
as successor to NCO FINANCIAL SYSTEMS, INC.;
EGS FINANCIAL CARE INC., formerly known as
NCO FINANCIAL SYSTEMS, INC.; and

FORSTER & GARBUS LLP,

Defendants.
CHRISTINA BIFULCO, FRANCIS BUTRY,
and CORI FRAUENHOFER, individually and on
behalf of all others similarly situated,

Plaintiffs,

Vv. No. 18-cv-7692 (PGG)
NATIONAL COLLEGIATE STUDENT LOAN
TRUST 2004-2; NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2006-4;

TRANSWORLD SYSTEMS, INC., in its own right and
as successor to NCO FINANCIAL SYSTEMS, INC,;
EGS FINANCIAL CARE INC., formerly known as
NCO FINANCIAL SYSTEMS, INC.; and

FORSTER & GARBUS LLP,

Defendants.

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

STIPULATION AND BRBPOSERy
REGARDING CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER

 

 
Case 1:18-cv-07692-PGG Document 77-1 Filed 02/06/20 Page 2 of 5

WHEREAS, on April 30, 2019, the Court entered a Stipulated Confidentiality Agreement
and Protective Order (the “Protective Order”) (Michelo ECF No. 92; Bifulco ECF No. 48) in the
above-captioned actions;

WHEREAS, in October and November of 2019, Plaintiffs in the above-captioned actions
served subpoenas on non-parties VCG Securities, LLC, VCG Owners Trust, and Pathmark
Associates LLC (the “Subpoenas’’);

WHEREAS, Rule 45 of the Federal Rules of Civil Procedure requires that “[a] party or
attorney responsible for issuing and serving a subpoena must take reasonable steps to avoid
imposing undue burden or expense on a person subject to the subpoena;”

WHEREAS, the non-parties that have received the Subpoenas (the “Responding Non-
Parties”) are preparing to make a voluminous production and have indicated that the documents
requested by the Subpoenas contain information that can be designated as “Confidential” under
the terms of the Protective Order;

WHEREAS, Plaintiffs agree to provide the Parties to this action with copies of all
documents produced in response to the Subpoenas within twenty-four (24) hours of Plaintiffs’
receipt of such documents from the Responding Non-Parties, barring unforeseen circumstances
including technical problems with file-sharing, in which event Plaintiffs will provide immediate
notice of any such issues within that twenty-four (24) hour period and will provide such copies
as soon as feasible;

WHEREAS, the Responding Non-Parties have requested certain accommodations that
will allow the Responding Non-Parties to make their productions more promptly and at a

substantially decreased cost;

 
Case 1:18-cv-07692-PGG Document 77-1 Filed 02/06/20 Page 3of5

WHEREAS, the Responding Non-Parties have represented that if a Party to this action
notifies the Responding Non-Parties of a need to file or use a redacted public version of a
specific document, or up to 25 specific documents, that the Responding Non-Parties have
designated as confidential, the Responding Non-Parties will provide a redacted public version of
such document or documents, in accordance with Paragraph 3 of the Protective Order, within
five (5) business days of such notification, and that if a Party to this action notifies the
Responding Non-Parties of a need to file or use a redacted public version of any additional
specific documents, exceeding 25 documents, the Responding Non-Parties will provide the
redacted public versions of those additional requested documents within twenty (20) days of
such notification;

WHEREAS, the Parties to this action agree that the terms of this Stipulation are binding
on all Parties hereto upon execution of the Stipulation;

IT IS HEREBY ORDERED that:

1, The Responding Non-Parties may designate a document as Confidential pursuant
to the terms of the Protective Order by stamping or clearly marking the document as
“Confidential”: (a) without providing a redacted public version of such document or documents
in accordance with Paragraph 3 of the Protective Order, (b) unless or until a Party notifies the
Responding Non-Parties that such a version is needed for a reasonably limited number of

specific documents.

 
Case 1:18-cv-07692-PGG Document 77-1 Filed 02/06/20 Page 4 of 5

Dated: February 6, 2020

FRANK LLP

By: __ /s/ Gregory A. Frank
Gregory A, Frank

Marvin L. Frank

Asher Hawkins

370 Lexington Avenue, Suite 1706
New York, NY 10017

Telephone: (212) 682-1853

Attorneys for Plaintiffs
LOCKE LORD LLP

By: __ /s/ Gregory T. Casamento
Gregory T. Casamento

R. James DeRose, III

Brookfield Place, 20th Floor

200 Vesey Street

New York, NY 10281
Telephone: (212) 415-8600

J. Matthew Goodin

111 South Wacker Drive
Suite 4100

Chicago, IL 60606
Telephone: (312) 443-0700

Attorneys for Nat'l Collegiate Student Loan
Trust 2004-2, Nat'l Collegiate Student Loan
Trust 2006-4, Nat 'l Collegiate Student Loan
Trust 2007-2, and Nat'l Collegiate Student
Loan Trust 2007-3

 
Dated:

Case 1:18-cv-07692-PGG Document 77-1 Filed 02/06/20 Page 5 of5

[eh.21 B20

SESSIONS, FISHMAN NATHAN &
ISRAEL LLC

By: ___/s/ Morgan I. Marcus

Morgan Ian Marcus

141 W. Jackson Boulevard, Suite 3550
Chicago, Ilinois 60604

Telephone: (312) 578-0985

Attorneys for EGS Financial Care, Inc. and
Transworld Systems, Inc.

RIVKIN RADLER LLP

By: __ /s/ Carol A, Lastorino
Carol A. Lastorino

Amanda Rae Griner

926 Rexcorp Plaza
Uniondale, New York 11556
Telephone: (516) 357-3101

Attorneys for Forster & Garbus LLP

loud Andes

Paul G. Gardephe /
United States District Judge

 
